Global Crossing (UK) Finance Plc



Pounds sterling 52,000,000 11.75% Senior Secured Notes due 2014

to be consolidated and form a single series with the pounds sterling 105.0
million
principal amount of its 11.75% Senior Secured Notes due 2014
issued on December 23, 2004 unconditionally guaranteed as to
the payment of principal, premium, if any, and interest by

Global Crossing (UK) Telecommunications Limited

___________



Exchange and Registration Rights Agreement

December 28, 2006

ABN AMRO Bank N.V.,
250 Bishopsgate
London
EC2M 4AA
United Kingdom

Ladies and Gentlemen:

Global Crossing (UK) Finance Plc, a public limited company organized under the
laws of England and Wales (the "Company"), proposes to issue and sell to the
Purchaser (as defined herein) upon the terms set forth in the Purchase Agreement
(as defined herein) its pounds sterling 52,000,000 11.75% Senior Secured Notes
due 2014 to be consolidated and form a single series with the pounds sterling
105.0 million principal amount of its 11.75% Senior Secured Notes due 2014
issued on December 23, 2004, which are unconditionally guaranteed by Global
Crossing (UK) Telecommunications Limited, a private limited company organized
under the laws of England and Wales (the "Guarantor"). As an inducement to the
Purchaser to enter into the Purchase Agreement and in satisfaction of a
condition to the obligations of the Purchaser thereunder, the Company and the
Guarantor agree with the Purchaser for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

Certain Definitions
.

For purposes of this Exchange and Registration Rights Agreement, the following
terms shall have the following respective meanings:

"Base Interest" shall mean the interest that would otherwise accrue on the
Securities, under the terms thereof and the Indenture, without giving effect to
the provisions of this Exchange and Registration Rights Agreement.

The term "broker-dealer" shall mean any broker or dealer registered with the
Commission under the Exchange Act.

"Closing Date" shall mean the date on which the Securities are initially issued.

"Commission" shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

"Deferral Period" shall have the meaning assigned thereto in Section 2(f).

"Effective Time" in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

"Electing Holder" shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

"Exchange Act" shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

"Exchange Offer" shall have the meaning assigned thereto in Section 2(a) hereof.

"Exchange Registration" shall have the meaning assigned thereto in Section 3(c)
hereof.

"Exchange Registration Statement" shall have the meaning assigned thereto in
Section 2(a) hereof.

"Exchange Securities" shall have the meaning assigned thereto in Section 2(a)
hereof.

The term "holder" shall mean the Purchaser and other persons who acquire
Registrable Securities from time to time (including any successors or assigns),
in each case for so long as such person owns any Registrable Securities.

"Indenture" shall mean together the Original Indenture and the Supplemental
Indenture.

"Notice and Questionnaire" means a Notice of Registration Statement and Selling
Securityholder Questionnaire and substantially in the form of Exhibit A hereto
with respect to holders of Registrable Securities.

"Original Indenture" shall mean the Indenture, dated as of December 23, 2004,
among the Company, the Guarantor and The Bank of New York, as Trustee, as the
same shall be amended from time to time.

The term "person" shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

"Purchase Agreement" shall mean the Purchase Agreement, dated as of December 20,
2006, between the Purchaser, the Guarantor and the Company relating to the
Securities.

"Purchaser" shall mean the Purchaser named in Schedule I to the Purchase
Agreement.

"Registrable Securities" shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (i) in the circumstances
contemplated by Section 2(a) hereof, the Security has been exchanged for an
Exchange Security in an Exchange Offer as contemplated in Section 2(a) hereof
(provided that any Exchange Security that, pursuant to the last two sentences of
Section 2(a), is included in a prospectus for use in connection with resales by
broker-dealers shall be deemed to be a Registrable Security with respect to
Sections 5, 6 and 9 until resale of such Registrable Security has been effected
within the 180-day period referred to in Section 2(a)); (ii) in the
circumstances contemplated by Section 2(b) hereof, a Shelf Registration
Statement registering such Security under the Securities Act has been declared
or becomes effective and such Security has been sold or otherwise transferred by
the holder thereof pursuant to and in a manner contemplated by such effective
Shelf Registration Statement; (iii) such Security is sold pursuant to Rule 144
under circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Company or pursuant to the Indenture; (iv) such Security is
eligible to be sold pursuant to paragraph (k) of Rule 144; or (v) such Security
shall cease to be outstanding.

"Registration Default" shall have the meaning assigned thereto in Section 2(c)
hereof.

"Registration Default Period" shall have the meaning assigned thereto in
Section 2(c) hereof.

"Registration Expenses" shall have the meaning assigned thereto in Section 4
hereof.

"Resale Period" shall have the meaning assigned thereto in Section 2(a) hereof.

"Restricted Holder" shall mean (i) a holder that is an affiliate of the Company
or the Guarantor within the meaning of Rule 405, (ii) a holder who acquires
Exchange Securities outside the ordinary course of such holder's business,
(iii) a holder who has arrangements or understandings with any person to
participate in the Exchange Offer for the purpose of distributing Exchange
Securities and (iv) a holder that is a broker-dealer, but only with respect to
Exchange Securities received by such broker-dealer pursuant to an Exchange Offer
in exchange for Registrable Securities acquired by the broker-dealer directly
from the Company.

"Rule 144," "Rule 405" and "Rule 415" shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

"Securities" shall mean the pounds sterling 52,000,000 11.75% Senior Secured
Notes due 2014 of the Company to be issued and sold to the Purchaser, and
securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture. Each Security is entitled to the benefit of the guarantee provided
for in the Indenture (the "Guarantee") and, unless the context otherwise
requires, any reference herein to a "Security," an "Exchange Security" or a
"Registrable Security" shall include a reference to the related Guarantee.

"Securities Act" shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

"Shelf Registration" shall have the meaning assigned thereto in Section 2(b)
hereof.

"Shelf Registration Statement" shall have the meaning assigned thereto in
Section 2(b) hereof.

"Special Interest" shall have the meaning assigned thereto in Section 2(c)
hereof.

"Supplemental Indenture" shall mean the indenture supplementing and amending the
Original Indenture date as of December 28, 2006 among the Issuer, Guarantor and
the Trustee.

"Trust Indenture Act" shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

Unless the context otherwise requires, any reference herein to a "Section" or
"clause" refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words "herein," "hereof" and "hereunder"
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.

Registration Under the Securities Act
.
 a. Except as set forth in Section 2(b) below, the Company and the Guarantor
    agree to submit confidentially or file under the Securities Act, as soon as
    practicable, but no later than 210 days after the Closing Date, a
    registration statement relating to an offer to exchange (such registration
    statement, the "Exchange Registration Statement", and such offer, the
    "Exchange Offer") any and all of the Securities for a like aggregate
    principal amount of debt securities issued by the Company and guaranteed by
    the Guarantor, which debt securities and guarantee are substantially
    identical to the Securities, and the related Guarantee, respectively (and
    are entitled to the benefits of a trust indenture which is substantially
    identical to the Indenture or is the Indenture and which has been qualified
    under the Trust Indenture Act), except that they have been registered
    pursuant to an effective registration statement under the Securities Act and
    do not contain provisions for the additional interest contemplated in
    Section 2(c) below (such new debt securities hereinafter called "Exchange
    Securities". The Company agrees to use its reasonable best efforts to cause
    the Exchange Registration Statement to be declared effective by the
    Commission as soon as practicable, but no later than 270 days after the
    Closing Date. The Exchange Offer will be registered under the Securities Act
    on the appropriate form and will comply with all applicable tender offer
    rules and regulations under the Exchange Act. The Company further agrees to
    use its reasonable best efforts to commence and complete the Exchange Offer
    promptly, but no later than 45 days after such registration statement has
    been declared effective, hold the Exchange Offer open for at least 30 days
    (or longer if required by applicable law) and exchange Exchange Securities
    for all Registrable Securities that have been properly tendered and not
    withdrawn on or prior to the expiration of the Exchange Offer. The Exchange
    Offer will be deemed to have been "completed" only if the debt securities
    and related guarantee received by holders other than Restricted Holders in
    the Exchange Offer for Registrable Securities are, upon receipt,
    transferable by each such holder without restriction under the Securities
    Act and the Exchange Act and without material restrictions under the blue
    sky or securities laws of a substantial majority of the States of the United
    States of America. The Exchange Offer shall be deemed to have been completed
    upon the earlier to occur of (i) the Company having exchanged the Exchange
    Securities for all outstanding Registrable Securities pursuant to the
    Exchange Offer and (ii) the Company having exchanged, pursuant to the
    Exchange Offer, Exchange Securities for all Registrable Securities that have
    been properly tendered and not withdrawn before the expiration of the
    Exchange Offer, which shall be on a date that is at least 30 days following
    the commencement of the Exchange Offer. The Company and the Guarantor agree
    to (x) include in the Exchange Registration Statement a prospectus for use
    in any resales by any holder of Exchange Securities that is a broker-dealer
    and (y) keep such Exchange Registration Statement effective for a period
    (the "Resale Period") beginning when Exchange Securities are first issued in
    the Exchange Offer and ending upon the earlier of the expiration of the
    180th day after the Exchange Offer has been completed or such time as such
    broker-dealers no longer own any Registrable Securities. With respect to
    such Exchange Registration Statement, such holders shall have the benefit of
    the rights of indemnification and contribution set forth in Sections 6(a),
    (c), (d) and (e) hereof.
 b. If (i) on or prior to the time the Exchange Offer is completed existing
    Commission interpretations do not permit the Company and the Guarantor to
    effect a registered exchange offer, (ii) the Exchange Offer has not been
    completed within 300 days following the Closing Date or (iii) within 20 days
    of the consummation of the Exchange Offer (A) any Purchaser so requests with
    respect to Securities not eligible to be exchanged for Exchange Securities
    in the Exchange Offer, (B) any holder of Securities notifies the Company
    that it is not eligible to participate in the Exchange Offer, or (C) the
    Purchaser notifies the Company that it will not receive freely tradable
    Exchange Securities in exchange for Securities constituting any portion of
    an unsold allotment, the Company and the Guarantor shall, in lieu of (or, in
    the case of clause (iii), in addition to) conducting the Exchange Offer
    contemplated by Section 2(a), use their reasonable best efforts to submit
    under the Securities Act as soon as practicable, but no later than 30 days
    after the time such obligation to file arises, a "shelf" registration
    statement providing for the registration of, and the sale on a continuous or
    delayed basis by the holders of, all of the Registrable Securities, pursuant
    to Rule 415 or any similar rule that may be adopted by the Commission (such
    filing, the "Shelf Registration" and such registration statement, the "Shelf
    Registration Statement"). The Company and the Guarantor agree to use their
    reasonable best efforts (x) to cause the Shelf Registration Statement to
    become or be declared effective as soon as practicable, and no later than
    120 days after such Shelf Registration Statement is submitted, and to keep
    such Shelf Registration Statement continuously effective for a period ending
    on the earliest of (A) the second anniversary of the Effective Time (or the
    first anniversary of the Effective Time if the Shelf Registration Statement
    is submitted at the request of any Purchaser), (B) such time as there are no
    longer any Registrable Securities outstanding and (C) the time when the
    Registrable Securities can be sold pursuant to Rule 144 without any
    limitations under clauses (c), (e), (f) and (h) of Rule 144; provided,
    however, that no holder shall be entitled to be named as a selling
    securityholder in the Shelf Registration Statement or to use the prospectus
    forming a part thereof for resales of Registrable Securities unless such
    holder is an Electing Holder, and (y) after the Effective Time of the Shelf
    Registration Statement, promptly upon the request of any holder of
    Registrable Securities that is not then an Electing Holder, to take any
    action reasonably necessary to enable such holder to use the prospectus
    forming a part thereof for resales of Registrable Securities, including,
    without limitation, any action necessary to identify such holder as a
    selling securityholder in the Shelf Registration Statement; provided,
    however, that nothing in this clause (y) shall relieve any such holder of
    the obligation to return a completed and signed Notice and Questionnaire to
    the Company in accordance with Section 3(d)(iii) hereof. The Company and the
    Guarantor further agree to supplement or make amendments to the Shelf
    Registration Statement, as and when required by the rules, regulations or
    instructions applicable to the registration form used by the Company and the
    Guarantor for such Shelf Registration Statement or by the Securities Act or
    rules and regulations thereunder for shelf registration, and the Company and
    the Guarantor agree to furnish to each Electing Holder copies of any such
    supplement or amendment prior to its being used or promptly following its
    filing with the Commission.
 c. In the event that (i) the Company or the Guarantor has not submitted the
    Exchange Registration Statement or Shelf Registration Statement within 210
    days after the Closing Date, or (ii) such Exchange Registration Statement
    has not been declared effective by the Commission within 270 days after the
    Closing Date, or (iii) neither the Exchange Offer has been consummated nor
    the Shelf Registration Statement has been declared effective by the
    Commission within 300 days after the Closing Date or (iv) any Exchange
    Registration Statement or Shelf Registration Statement required by Section
    2(a) or 2(b) hereof is filed and declared effective but shall thereafter
    either be withdrawn by the Company or the Guarantor or shall become subject
    to an effective stop order issued pursuant to Section 8(d) of the Securities
    Act suspending the effectiveness of such registration statement (except as
    specifically permitted herein) without being succeeded immediately by an
    additional registration statement filed and declared effective (each such
    event referred to in clauses (i) through (iv), a "Registration Default" and
    each period during which a Registration Default has occurred and is
    continuing, a "Registration Default Period"), then, as liquidated damages
    for such Registration Default, subject to the provisions of Section 9(b),
    special interest ("Special Interest"), in addition to the Base Interest,
    shall accrue at a per annum rate of 0.25% for the first 90 days of the
    Registration Default Period, at a per annum rate of 0.50% for the second 90
    days of the Registration Default Period, at a per annum rate of 0.75% for
    the third 90 days of the Registration Default Period, at a per annum rate of
    1.00% for the fourth 90 days of the Registration Default Period and at a per
    annum rate of 1.50% thereafter for the remaining portion of the Registration
    Default Period.
 d. The Company and the Guarantor shall take all actions necessary or advisable
    to be taken by it to ensure that the transactions contemplated herein are
    effected as so contemplated, including all actions necessary or desirable to
    register the Guarantee under the registration statement contemplated in
    Section 2(a) or 2(b) hereof, as applicable.
 e. Any reference herein to a registration statement as of any time shall be
    deemed to include any document incorporated, or deemed to be incorporated,
    therein by reference as of such time and any reference herein to any
    post-effective amendment to a registration statement as of any time shall be
    deemed to include any document incorporated, or deemed to be incorporated,
    therein by reference as of such time.
 f. The Company and the Guarantor may suspend the use of any prospectus for a
    period (a "Deferral Period") if (i) such action is required by applicable
    law, or (ii) due to the existence of material non-public information,
    disclosure of such material non-public information would be required to make
    the statements contained in the applicable registration statement not
    misleading (including for the avoidance of doubt, the pendency of an
    acquisition, disposition or public or private offering by the Company), and
    the Company has a bona fide business purpose for preserving as confidential
    such material non-public information to avoid premature public disclosure of
    a pending corporate transaction, including pending acquisitions or
    divestitures of assets, mergers and combinations and similar events;
    provided that (v) the Company and the Guarantor shall use their reasonable
    best efforts to minimize the duration of the Deferral Period, subject, in
    the case of clause (ii) above, to consideration of the business purposes
    contemplated therein, (w) Deferral Periods shall not occur more than three
    times in any twelve-month period, (x) the Deferral Period together with any
    other Deferral Periods shall not exceed an aggregate of 45 days in any
    twelve-month period, (y) the Exchange Offer Period and/or Shelf Registration
    Period, as applicable, shall be extended by the number of days during which
    such Exchange Registration Statement and/or Shelf Registration Statement was
    not effective or usable as a result of a Deferral Period and (z) promptly
    upon the cessation of a Deferral Period the Company and the Guarantor comply
    with the requirements of Section 3(c) and Section 3(d), as applicable.
    Notwithstsanding Section 2(c), the occurrence of a Deferral Period in
    accordance with this Section 2(f) shall not constitute a Registration
    Default.

Registration Procedures
.

If the Company or the Guarantor submits or files a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:

 a. At or before the Effective Time of the Exchange Offer or the Shelf
    Registration, as the case may be, the Company shall, and the Guarantor shall
    cause the Company to, qualify the Indenture under the Trust Indenture Act.
 b. In the event that such qualification would require the appointment of a new
    trustee under the Indenture, the Company shall, and the Guarantor shall
    cause the Company to, appoint a new trustee thereunder pursuant to the
    applicable provisions of the Indenture.
 c. In connection with the Company's and the Guarantor's obligations with
    respect to the registration of Exchange Securities as contemplated by
    Section 2(a) (the "Exchange Registration"), if applicable, the Company and
    the Guarantor shall, as soon as practicable (or as otherwise specified):
     i.    prepare and submit with the Commission, as soon as practicable but no
           later than 210 days after the Closing Date, an Exchange Registration
           Statement on any form which may be utilized by the Company and which
           shall permit the Exchange Offer and resales of Exchange Securities by
           broker-dealers during the Resale Period to be effected as
           contemplated by Section 2(a), and use their respective reasonable
           best efforts to cause such Exchange Registration Statement to be
           declared effective as soon as practicable thereafter, but no later
           than 270 days after the Closing Date;
     ii.   as soon as practicable prepare and file with the Commission such
           amendments and supplements to such Exchange Registration Statement
           and the prospectus included therein as may be necessary to effect and
           maintain the effectiveness of such Exchange Registration Statement
           for the periods and purposes contemplated in Section 2(a) hereof and
           as may be required by the applicable rules and regulations of the
           Commission and the instructions applicable to the form of such
           Exchange Registration Statement, and promptly provide each
           broker-dealer holding Exchange Securities with such number of copies
           of the prospectus included therein (as then amended or supplemented),
           in conformity in all material respects with the requirements of the
           Securities Act and the Trust Indenture Act and the rules and
           regulations of the Commission thereunder, as such broker-dealer
           reasonably may request prior to the expiration of the Resale Period,
           for use in connection with resales of Exchange Securities;
     iii.  promptly notify each broker-dealer that has requested or received
           copies of the prospectus included in such registration statement, and
           confirm such advice in writing, (A) when such Exchange Registration
           Statement or the prospectus included therein or any prospectus
           amendment or supplement or post-effective amendment has been filed,
           and, with respect to such Exchange Registration Statement or any
           post-effective amendment, when the same has become effective, (B) of
           any comments by the Commission and by the blue sky or securities
           commissioner or regulator of any state with respect thereto or any
           request by the Commission for amendments or supplements to such
           Exchange Registration Statement or prospectus or for additional
           information, (C) of the issuance by the Commission of any stop order
           suspending the effectiveness of such Exchange Registration Statement
           or the initiation or threatening of any proceedings for that purpose,
           (D) if at any time the representations and warranties of the Company
           and the Guarantor contemplated by Section 5 cease to be true and
           correct in all material respects, (E) of the receipt by the Company
           or the Guarantor of any notification with respect to the suspension
           of the qualification of the Exchange Securities for sale in any
           jurisdiction or the initiation or threatening of any proceeding for
           such purpose, or (F) at any time during the Resale Period when a
           prospectus is required to be delivered under the Securities Act, that
           such Exchange Registration Statement, prospectus, prospectus
           amendment or supplement or post-effective amendment does not conform
           in all material respects to the applicable requirements of the
           Securities Act and the Trust Indenture Act and the rules and
           regulations of the Commission thereunder or contains an untrue
           statement of a material fact or omits to state any material fact
           required to be stated therein or necessary to make the statements
           therein not misleading in light of the circumstances then existing;
     iv.   in the event that the Company or the Guarantor would be required,
           pursuant to Section 3(e)(iii)(F) above, to notify any broker-dealers
           holding Exchange Securities, without delay prepare and furnish to
           each such holder a reasonable number of copies of a prospectus
           supplemented or amended so that, as thereafter delivered to
           purchasers of such Exchange Securities during the Resale Period, such
           prospectus shall conform in all material respects to the applicable
           requirements of the Securities Act and the Trust Indenture Act and
           the rules and regulations of the Commission thereunder and shall not
           contain an untrue statement of a material fact or omit to state a
           material fact required to be stated therein or necessary to make the
           statements therein not misleading in light of the circumstances then
           existing;
     v.    use their respective reasonable best efforts to obtain the withdrawal
           of any order suspending the effectiveness of such Exchange
           Registration Statement or any post-effective amendment thereto at the
           earliest practicable date;
     vi.   use their respective reasonable best efforts to (A) register or
           qualify the Exchange Securities under the securities laws or blue sky
           laws of such jurisdictions as are contemplated by Section 2(a) no
           later than the commencement of the Exchange Offer, (B) keep such
           registrations or qualifications in effect and comply with such laws
           so as to permit the continuance of offers, sales and dealings therein
           in such jurisdictions until the expiration of the Resale Period and
           (C) take any and all other actions as may be reasonably necessary or
           advisable to enable each broker-dealer holding Exchange Securities to
           consummate the disposition thereof in such jurisdictions; provided,
           however, that neither the Company nor the Guarantor shall be required
           for any such purpose to (1) qualify as a foreign corporation in any
           jurisdiction wherein it would not otherwise be required to qualify
           but for the requirements of this Section 3(c)(vi), (2) consent to
           general service of process in any such jurisdiction or (3) make any
           changes to its memorandum of association or articles of association
           or any agreement between it and its shareholders;
     vii.  use their respective reasonable best efforts to obtain the consent or
           approval of each governmental agency or authority, whether federal,
           state or local, which may be required to effect the Exchange
           Registration, the Exchange Offer and the offering and sale of
           Exchange Securities by broker-dealers during the Resale Period;
     viii. provide a CUSIP number, if applicable, and an ISIN number for all
           Exchange Securities, not later than the applicable Effective Time;
           and
     ix.   comply with all applicable rules and regulations of the Commission,
           and make generally available to its securityholders as soon as
           practicable but no later than eighteen months after the effective
           date of such Exchange Registration Statement, an earning statement of
           the Guarantor and its subsidiaries complying with Section 11(a) of
           the Securities Act (including, at the option of the Guarantor, Rule
           158 thereunder).

 d. In connection with the Company's and the Guarantor's obligations with
    respect to the Shelf Registration, if applicable, the Company and the
    Guarantor shall, as soon as practicable (or as otherwise specified):
     i.     prepare and file with the Commission, as soon as practicable but in
            any case within the time periods specified in Section 2(b), a Shelf
            Registration Statement on any form which may be utilized by the
            Company and the Guarantor and which shall register all of the
            Registrable Securities for resale by the holders thereof in
            accordance with such method or methods of disposition as may be
            specified by such of the holders as, from time to time, may be
            Electing Holders and use its reasonable best efforts to cause such
            Shelf Registration Statement to be declared effective as soon as
            practicable but in any case within the time periods specified in
            Section 2(b);
     ii.    as soon as practicable, but not less than 30 calendar days prior to
            the Effective Time of the Shelf Registration Statement, mail the
            Notice and Questionnaire to the holders of Registrable Securities;
            no holder shall be entitled to be named as a selling securityholder
            in the Shelf Registration Statement as of the Effective Time, and no
            holder shall be entitled to use the prospectus forming a part
            thereof for resales of Registrable Securities at any time, unless
            such holder has returned a completed and signed Notice and
            Questionnaire to the Company by the deadline for response set forth
            therein; provided, however, holders of Registrable Securities shall
            have at least 28 calendar days from the date on which the Notice and
            Questionnaire is first mailed to such holders to return a completed
            and signed Notice and Questionnaire to the Company;
     iii.   after the Effective Time of the Shelf Registration Statement, upon
            the request of any holder of Registrable Securities that is not then
            an Electing Holder, promptly send a Notice and Questionnaire to such
            holder; provided that the Company and the Guarantor shall not be
            required to take any action to name such holder as a selling
            securityholder in the Shelf Registration Statement or to enable such
            holder to use the prospectus forming a part thereof for resales of
            Registrable Securities until such holder has returned a completed
            and signed Notice and Questionnaire to the Company;
     iv.    as soon as practicable prepare and file with the Commission such
            amendments and supplements to such Shelf Registration Statement and
            the prospectus included therein as may be necessary to effect and
            maintain the effectiveness of such Shelf Registration Statement for
            the period specified in Section 2(b) hereof and as may be required
            by the applicable rules and regulations of the Commission and the
            instructions applicable to the form of such Shelf Registration
            Statement, and furnish to the Electing Holders copies of any such
            supplement or amendment simultaneously with or prior to its being
            used or filed with the Commission;
     v.     comply with the provisions of the Securities Act with respect to the
            disposition of all of the Registrable Securities covered by such
            Shelf Registration Statement in accordance with the intended methods
            of disposition by the Electing Holders provided for in such Shelf
            Registration Statement;
     vi.    provide (A) the Electing Holders, (B) the underwriters (which term,
            for purposes of this Exchange and Registration Rights Agreement,
            shall include a person deemed to be an underwriter within the
            meaning of Section 2(a)(11) of the Securities Act), if any, thereof,
            (C) any sales or placement agent therefor, (D) counsel for any such
            underwriter or agent and (E) not more than one counsel for all the
            Electing Holders the opportunity to participate in the preparation
            of such Shelf Registration Statement, each prospectus included
            therein or filed with the Commission and each amendment or
            supplement thereto;
     vii.   for a reasonable period prior to the filing of such Shelf
            Registration Statement, and throughout the period specified in
            Section 2(b), make available at reasonable times at the Company's
            principal place of business or such other reasonable place for
            inspection by the persons referred to in Section 3(d)(vi) who shall
            certify to the Company that they have a current intention to sell
            the Registrable Securities pursuant to the Shelf Registration such
            financial and other information and books and records of the Company
            and the Guarantor, and cause the officers, employees, counsel and
            independent certified public accountants of the Company and the
            Guarantor to respond to such inquiries, as shall be reasonably
            necessary, in the judgment of the respective counsel referred to in
            such Section, to conduct a reasonable investigation within the
            meaning of Section 11 of the Securities Act; provided, however, that
            each such party shall be required to maintain in confidence (and
            execute such confidentiality agreements as may reasonably be
            requested by the Company) and not to disclose to any other person
            any information or records reasonably designated by the Company or
            the Guarantor as being confidential, until such time as (A) such
            information becomes a matter of public record (whether by virtue of
            its inclusion in such registration statement or otherwise), or (B)
            such person shall be required so to disclose such information
            pursuant to a subpoena or order of any court or other governmental
            agency or body having jurisdiction over the matter (subject to the
            requirements of such order, and only after such person shall have
            given the Company prompt prior written notice of such requirement),
            or (C) such information is required to be set forth in such Shelf
            Registration Statement or the prospectus included therein or in an
            amendment to such Shelf Registration Statement or an amendment or
            supplement to such prospectus in order that such Shelf Registration
            Statement, prospectus, amendment or supplement, as the case may be,
            complies with applicable requirements of the federal securities laws
            and the rules and regulations of the Commission and does not contain
            an untrue statement of a material fact or omit to state therein a
            material fact required to be stated therein or necessary to make the
            statements therein not misleading in light of the circumstances then
            existing;
     viii.  promptly notify each of the Electing Holders, any sales or placement
            agent therefor and any underwriter thereof (which notification may
            be made through any managing underwriter that is a representative of
            such underwriter for such purpose) and confirm such advice in
            writing, (A) when such Shelf Registration Statement or the
            prospectus included therein or any prospectus amendment or
            supplement or post-effective amendment has been filed, and, with
            respect to such Shelf Registration Statement or any post-effective
            amendment, when the same has become effective, (B) of any comments
            by the Commission and by the blue sky or securities commissioner or
            regulator of any state with respect thereto or any request by the
            Commission for amendments or supplements to such Shelf Registration
            Statement or prospectus or for additional information, (C) of the
            issuance by the Commission of any stop order suspending the
            effectiveness of such Shelf Registration Statement or the initiation
            or threatening of any proceedings for that purpose, (D) if at any
            time the representations and warranties of the Company and the
            Guarantor contemplated by Section 3(d)(xvii) or Section 5 cease to
            be true and correct in all material respects, (E) of the receipt by
            the Company or the Guarantor of any notification with respect to the
            suspension of the qualification of the Registrable Securities for
            sale in any jurisdiction or the initiation or threatening of any
            proceeding for such purpose, or (F) if at any time when a prospectus
            is required to be delivered under the Securities Act, that such
            Shelf Registration Statement, prospectus, prospectus amendment or
            supplement or post-effective amendment does not conform in all
            material respects to the applicable requirements of the Securities
            Act and the Trust Indenture Act and the rules and regulations of the
            Commission thereunder or contains an untrue statement of a material
            fact or omits to state any material fact required to be stated
            therein or necessary to make the statements therein not misleading
            in light of the circumstances then existing;
     ix.    use their respective reasonable best efforts to obtain the
            withdrawal of any order suspending the effectiveness of such
            registration statement or any post-effective amendment thereto at
            the earliest practicable date;
     x.     if requested by any managing underwriter or underwriters, any
            placement or sales agent or any Electing Holder, promptly
            incorporate in a prospectus supplement or post-effective amendment
            such information as is required by the applicable rules and
            regulations of the Commission and as such managing underwriter or
            underwriters, such agent or such Electing Holder specifies should be
            included therein relating to the terms of the sale of such
            Registrable Securities, including information with respect to the
            principal amount of Registrable Securities being sold by such
            Electing Holder or agent or to any underwriters, the name and
            description of such Electing Holder, agent or underwriter, the
            offering price of such Registrable Securities and any discount,
            commission or other compensation payable in respect thereof, the
            purchase price being paid therefor by such underwriters and with
            respect to any other terms of the offering of the Registrable
            Securities to be sold by such Electing Holder or agent or to such
            underwriters; and make all required filings of such prospectus
            supplement or post-effective amendment promptly after notification
            of the matters to be incorporated in such prospectus supplement or
            post-effective amendment;
     xi.    furnish to each Electing Holder, each placement or sales agent, if
            any, therefor, each underwriter, if any, thereof and the respective
            counsel referred to in Section 3(d)(vi) an executed copy (or, in the
            case of an Electing Holder, a conformed copy) of such Shelf
            Registration Statement, each such amendment and supplement thereto
            (in each case including all exhibits thereto (in the case of an
            Electing Holder of Registrable Securities, upon request) and
            documents incorporated by reference therein) and such number of
            copies of such Shelf Registration Statement (excluding exhibits
            thereto and documents incorporated by reference therein unless
            specifically so requested by such Electing Holder, agent or
            underwriter, as the case may be) and of the prospectus included in
            such Shelf Registration Statement (including each preliminary
            prospectus and any summary prospectus), in conformity in all
            material respects with the applicable requirements of the Securities
            Act and the Trust Indenture Act and the rules and regulations of the
            Commission thereunder, and such other documents, as such Electing
            Holder, agent, if any, and underwriter, if any, may reasonably
            request in order to facilitate the offering and disposition of the
            Registrable Securities owned by such Electing Holder, offered or
            sold by such agent or underwritten by such underwriter and to permit
            such Electing Holder, agent and underwriter to satisfy the
            prospectus delivery requirements of the Securities Act; and the
            Company and the Guarantor hereby consent to the use of such
            prospectus (including such preliminary and summary prospectus) and
            any amendment or supplement thereto by each such Electing Holder and
            by any such agent and underwriter, in each case in the form most
            recently provided to such person by the Company or the Guarantor, in
            connection with the offering and sale of the Registrable Securities
            covered by the prospectus (including such preliminary and summary
            prospectus) or any supplement or amendment thereto;
     xii.   use their respective reasonable best efforts to (A) register or
            qualify the Registrable Securities to be included in such Shelf
            Registration Statement under such securities laws or blue sky laws
            of such jurisdictions as any Electing Holder and each placement or
            sales agent, if any, therefor and underwriter, if any, thereof shall
            reasonably request, (B) keep such registrations or qualifications in
            effect and comply with such laws so as to permit the continuance of
            offers, sales and dealings therein in such jurisdictions during the
            period the Shelf Registration is required to remain effective under
            Section 2(b) above and for so long as may be necessary to enable any
            such Electing Holder, agent or underwriter to complete its
            distribution of Securities pursuant to such Shelf Registration
            Statement and (C) take any and all other actions as may be
            reasonably necessary or advisable to enable each such Electing
            Holder, agent, if any, and underwriter, if any, to consummate the
            disposition in such jurisdictions of such Registrable Securities;
            provided, however, that neither the Company nor the Guarantor shall
            be required for any such purpose to (1) qualify as a foreign
            corporation in any jurisdiction wherein it would not otherwise be
            required to qualify but for the requirements of this Section
            3(d)(xii), (2) consent to general service of process in any such
            jurisdiction or (3) make any changes to its memorandums of
            association or articles of association or any agreement between it
            and its shareholders;
     xiii.  use their respective reasonable best efforts to obtain the consent
            or approval of each governmental agency or authority, whether
            federal, state or local, which may be required to effect the Shelf
            Registration or the offering or sale in connection therewith or to
            enable the selling holder or holders to offer, or to consummate the
            disposition of, their Registrable Securities;
     xiv.   unless any Registrable Securities shall be in book-entry only form,
            cooperate with the Electing Holders and the managing underwriters,
            if any, to facilitate the timely preparation and delivery of
            certificates representing Registrable Securities to be sold, which
            certificates, if so required by any securities exchange upon which
            any Registrable Securities are listed, shall be penned, lithographed
            or engraved, or produced by any combination of such methods, on
            steel engraved borders, and which certificates shall not bear any
            restrictive legends; and, in the case of an underwritten offering,
            enable such Registrable Securities to be in such denominations and
            registered in such names as the managing underwriters may request at
            least two business days prior to any sale of the Registrable
            Securities;
     xv.    provide a CUSIP, if applicable, and an ISIN number for all
            Registrable Securities, not later than the applicable Effective
            Time;
     xvi.   enter into one or more underwriting agreements, engagement letters,
            agency agreements, "best efforts" underwriting agreements or similar
            agreements, as appropriate, including customary provisions relating
            to indemnification and contribution, and take such other actions in
            connection therewith as any Electing Holders aggregating at least
            50% in aggregate principal amount of the Registrable Securities at
            the time outstanding shall request in order to expedite or
            facilitate the disposition of such Registrable Securities;
     xvii.  whether or not an agreement of the type referred to in Section
            3(d)(xvi) hereof is entered into and whether or not any portion of
            the offering contemplated by the Shelf Registration is an
            underwritten offering or is made through a placement or sales agent
            or any other entity, (A) make such representations and warranties to
            the Electing Holders and the placement or sales agent, if any,
            therefor and the underwriters, if any, thereof in form, substance
            and scope as are customarily made in connection with an offering of
            debt securities pursuant to any appropriate agreement or to a
            registration statement filed on the form applicable to the Shelf
            Registration; (B) obtain an opinion of counsel to the Company and
            the Guarantor in customary form and covering such matters, of the
            type customarily covered by such an opinion, as the managing
            underwriters, if any, or as any Electing Holders of at least 50% in
            aggregate principal amount of the Registrable Securities at the time
            outstanding may reasonably request, addressed to such Electing
            Holder or Electing Holders and the placement or sales agent, if any,
            therefor and the underwriters, if any, thereof and dated the
            effective date of such Shelf Registration Statement (and if such
            Shelf Registration Statement contemplates an underwritten offering
            of a part or all of the Registrable Securities, dated the date of
            the closing under the underwriting agreement relating thereto) (it
            being agreed that the matters to be covered by such opinion shall
            include the due incorporation and good standing of the Company, the
            Guarantor and their respective subsidiaries; the qualification of
            the Company, the Guarantor and their respective subsidiaries to
            transact business as foreign corporations; the due authorization,
            execution and delivery of the relevant agreement of the type
            referred to in Section 3(d)(xvi) hereof; the due authorization,
            execution, authentication and issuance, and the validity and
            enforceability, of the Securities; the absence of material legal or
            governmental proceedings involving the Company or the Guarantor; the
            absence of a breach by the Company, the Guarantor or any of their
            respective subsidiaries of, or a default under, material agreements
            binding upon the Company, the Guarantor or any of their respective
            subsidiaries; the absence of governmental approvals required to be
            obtained in connection with the Shelf Registration, the offering and
            sale of the Registrable Securities, this Exchange and Registration
            Rights Agreement or any agreement of the type referred to in Section
            3(d)(xvi) hereof, except such approvals as may be required under
            state securities or blue sky laws; the material compliance as to
            form of such Shelf Registration Statement and any documents
            incorporated by reference therein and of the Indenture with the
            requirements of the Securities Act and the Trust Indenture Act and
            the rules and regulations of the Commission thereunder,
            respectively; and, as of the date of the opinion and of the Shelf
            Registration Statement or most recent post-effective amendment
            thereto, as the case may be, the absence from such Shelf
            Registration Statement and the prospectus included therein, as then
            amended or supplemented, and from the documents incorporated by
            reference therein (in each case other than the financial statements
            and other financial information contained therein) of an untrue
            statement of a material fact or the omission to state therein a
            material fact necessary to make the statements therein not
            misleading (in the case of such documents, in the light of the
            circumstances existing at the time that such documents were filed
            with the Commission under the Exchange Act)); (C) obtain a "cold
            comfort" letter or letters from the independent certified public
            accountants of the Company addressed to the selling Electing
            Holders, the placement or sales agent, if any, therefor or the
            underwriters, if any, thereof, dated (i) the effective date of such
            Shelf Registration Statement and (ii) the effective date of any
            prospectus supplement to the prospectus included in such Shelf
            Registration Statement or post-effective amendment to such Shelf
            Registration Statement which includes unaudited or audited financial
            statements as of a date or for a period subsequent to that of the
            latest such statements included in such prospectus (and, if such
            Shelf Registration Statement contemplates an underwritten offering
            pursuant to any prospectus supplement to the prospectus included in
            such Shelf Registration Statement or post-effective amendment to
            such Shelf Registration Statement which includes unaudited or
            audited financial statements as of a date or for a period subsequent
            to that of the latest such statements included in such prospectus,
            dated the date of the closing under the underwriting agreement
            relating thereto), such letter or letters to be in customary form
            and covering such matters of the type customarily covered by letters
            of such type; (D) deliver such documents and certificates, including
            officers' certificates, as may be reasonably requested by any
            Electing Holders of at least 50% in aggregate principal amount of
            the Registrable Securities at the time outstanding, or the placement
            or sales agent, if any, therefor and the managing underwriters, if
            any, thereof to evidence the accuracy of the representations and
            warranties made pursuant to clause (A) above or those contained in
            Section 5(a) hereof and the compliance with or satisfaction of any
            agreements or conditions contained in the underwriting agreement or
            other agreement entered into by the Company or the Guarantor; and
            (E) undertake such obligations relating to expense reimbursement,
            indemnification and contribution as are provided in Section 6
            hereof;
     xviii. notify in writing each holder of Registrable Securities of any
            proposal by the Company or the Guarantor to amend or waive any
            provision of this Exchange and Registration Rights Agreement
            pursuant to Section 9(h) hereof and of any amendment or waiver
            effected pursuant thereto, each of which notices shall contain the
            text of the amendment or waiver proposed or effected, as the case
            may be;
     xix.   in the event that any broker-dealer registered under the Exchange
            Act shall underwrite any Registrable Securities or participate as a
            member of an underwriting syndicate or selling group or "assist in
            the distribution" (within the meaning of the Conduct Rules (the
            "Conduct Rules) of the National Association of Securities Dealers,
            Inc. ("NASD") or any successor thereto, as amended from time to
            time) thereof, whether as a holder of such Registrable Securities or
            as an underwriter, a placement or sales agent or a broker or dealer
            in respect thereof, or otherwise, assist such broker-dealer in
            complying with the requirements of such Conduct Rules, including by
            (A) if such Conduct Rules shall so require, engaging a "qualified
            independent underwriter" (as defined in such Conduct Rules) to
            participate in the preparation of the Shelf Registration Statement
            relating to such Registrable Securities, to exercise usual standards
            of due diligence in respect thereto and, if any portion of the
            offering contemplated by such Shelf Registration Statement is an
            underwritten offering or is made through a placement or sales agent,
            to recommend the yield of such Registrable Securities, (B)
            indemnifying any such qualified independent underwriter to the
            extent of the indemnification of underwriters provided in Section 6
            hereof (or to such other customary extent as may be requested by
            such underwriter), and (C) providing such information to such
            broker-dealer as may be required in order for such broker-dealer to
            comply with the requirements of the Conduct Rules; and
     xx.    comply with all applicable rules and regulations of the Commission,
            and make generally available to its securityholders as soon as
            practicable but in any event not later than eighteen months after
            the effective date of such Shelf Registration Statement, an earning
            statement of the Guarantor and its subsidiaries complying with
            Section 11(a) of the Securities Act (including, at the option of the
            Guarantor, Rule 158 thereunder).

 e. In the event that the Company or the Guarantor would be required, pursuant
    to Section 3(d)(viii)(F) above, to notify the Electing Holders, the
    placement or sales agent, if any, therefor and the managing underwriters, if
    any, thereof, the Company and the Guarantor shall without delay prepare and
    furnish to each of the Electing Holders, to each placement or sales agent,
    if any, and to each such underwriter, if any, a reasonable number of copies
    of a prospectus supplemented or amended so that, as thereafter delivered to
    purchasers of Registrable Securities, such prospectus shall conform in all
    material respects to the applicable requirements of the Securities Act and
    the Trust Indenture Act and the rules and regulations of the Commission
    thereunder and shall not contain an untrue statement of a material fact or
    omit to state a material fact required to be stated therein or necessary to
    make the statements therein not misleading in light of the circumstances
    then existing. Each Electing Holder agrees that upon receipt of any notice
    from the Company or the Guarantor pursuant to Section 3(d)(viii)(F) hereof,
    such Electing Holder shall forthwith discontinue the disposition of
    Registrable Securities pursuant to the Shelf Registration Statement
    applicable to such Registrable Securities until such Electing Holder shall
    have received copies of such amended or supplemented prospectus, and if so
    directed by the Company, such Electing Holder shall deliver to the Company
    (at the Company's and the Guarantor's joint expense) all copies, other than
    permanent file copies, then in such Electing Holder's possession of the
    prospectus covering such Registrable Securities at the time of receipt of
    such notice.
 f. In the event of a Shelf Registration, in addition to the information
    required to be provided by each Electing Holder in their respective Notice
    Questionnaire, the Company may require such Electing Holder to furnish to
    the Company such additional information regarding such Electing Holder and
    such Electing Holder's intended method of distribution of Registrable
    Securities as may be required in order to comply with the Securities Act.
    Each such Electing Holder agrees to notify the Company as promptly as
    practicable of any inaccuracy or change in information previously furnished
    by such Electing Holder to the Company or of the occurrence of any event in
    either case as a result of which any prospectus relating to such Shelf
    Registration contains or would contain an untrue statement of a material
    fact regarding such Electing Holder or such Electing Holder's intended
    method of disposition of such Registrable Securities or omits to state any
    material fact regarding such Electing Holder or such Electing Holder's
    intended method of disposition of such Registrable Securities required to be
    stated therein or necessary to make the statements therein not misleading in
    light of the circumstances then existing, and promptly to furnish to the
    Company any additional information required to correct and update any
    previously furnished information or required so that such prospectus shall
    not contain, with respect to such Electing Holder or the disposition of such
    Registrable Securities, an untrue statement of a material fact or omit to
    state a material fact required to be stated therein or necessary to make the
    statements therein not misleading in light of the circumstances then
    existing.
 g. Until the expiration of two years after the Closing Date, the Company and
    the Guarantor will not, and will not permit any of their respective
    "affiliates" (as defined in Rule 144) to, resell any of the Securities that
    have been reacquired by any of them except pursuant to an effective
    registration statement under the Securities Act.

Registration Expenses
.

The Company and the Guarantor jointly agree to bear and to pay or cause to be
paid promptly all expenses incident to the Company's and the Guarantor's
performance of or compliance with this Exchange and Registration Rights
Agreement, including, without limitation, (a) all Commission and any NASD
registration, filing and review fees and expenses including reasonable fees and
disbursements of counsel for the placement or sales agent or underwriters in
connection with such registration, filing and review, (b) all fees and expenses
in connection with the qualification of the Securities for offering and sale
under the state securities and blue sky laws referred to in Section 3(d)(xii)
hereof and determination of their eligibility for investment under the laws of
such jurisdictions as any managing underwriters or the Electing Holders may
designate, including any reasonable fees and disbursements of counsel for the
Electing Holders or underwriters in connection with such qualification and
determination, (c) all expenses relating to the preparation, printing,
production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Securities for delivery and the expenses of printing
or producing any underwriting agreements, agreements among underwriters, selling
agreements and blue sky or legal investment memoranda and all other documents in
connection with the offering, sale or delivery of Securities to be disposed of
(including certificates representing the Securities), (d) messenger, telephone
and delivery expenses relating to the offering, sale or delivery of Securities
and the preparation of documents referred in clause (c) above, (e) fees and
expenses of the Trustee under the Indenture, any agent of the Trustee and any
counsel for the Trustee and of any collateral agent or custodian, (f) internal
expenses (including all salaries and expenses of the Company's and the
Guarantor's officers and employees performing legal or accounting duties), (g)
fees, disbursements and expenses of counsel and independent certified public
accountants of the Company and the Guarantor (including the expenses of any
opinions or "cold comfort" letters required by or incident to such performance
and compliance), (h) fees, disbursements and expenses of any "qualified
independent underwriter" engaged pursuant to Section 3(d)(xix) hereof, (i)
reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company or the Guarantor in connection with such registration (collectively, the
"Registration Expenses"). To the extent that any Registration Expenses are
incurred, assumed or paid by any holder of Registrable Securities or any
placement or sales agent therefor or underwriter thereof, the Company or the
Guarantor shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

Representations and Warranties
.

Each of the Company and the Guarantor represent and warrant to, and agrees with,
each Purchaser and each of the holders from time to time of Registrable
Securities that:

 a. Each registration statement covering Registrable Securities and each
    prospectus (including any preliminary or summary prospectus) contained
    therein or furnished pursuant to Section 3(d) or Section 3(c) hereof and any
    further amendments or supplements to any such registration statement or
    prospectus, when it becomes effective or is filed with the Commission, as
    the case may be, and, in the case of an underwritten offering of Registrable
    Securities, at the time of the closing under the underwriting agreement
    relating thereto, will conform in all material respects to the requirements
    of the Securities Act and the Trust Indenture Act and the rules and
    regulations of the Commission thereunder and will not contain an untrue
    statement of a material fact or omit to state a material fact required to be
    stated therein or necessary to make the statements therein not misleading;
    and at all times subsequent to the Effective Time when a prospectus would be
    required to be delivered under the Securities Act, other than from (i) such
    time as a notice has been given to holders of Registrable Securities
    pursuant to Section 3(d)(viii)(F) or Section 3(c)(iii)(F) hereof until (ii)
    such time as the Company and the Guarantor furnish an amended or
    supplemented prospectus pursuant to Section 3(e) or Section 3(c)(iv) hereof,
    each such registration statement, and each prospectus (including any summary
    prospectus) contained therein or furnished pursuant to Section 3(d) or
    Section 3(c) hereof, as then amended or supplemented, will conform in all
    material respects to the requirements of the Securities Act and the Trust
    Indenture Act and the rules and regulations of the Commission thereunder and
    will not contain an untrue statement of a material fact or omit to state a
    material fact required to be stated therein or necessary to make the
    statements therein not misleading in the light of the circumstances then
    existing; provided, however, that this representation and warranty shall not
    apply to any statements or omissions made in reliance upon and in conformity
    with information furnished in writing to the Company by a holder of
    Registrable Securities expressly for use therein.
 b. Any documents incorporated by reference in any prospectus referred to in
    Section 5(a) hereof, when they become or became effective or are or were
    filed with the Commission, as the case may be, will conform or conformed in
    all material respects to the requirements of the Securities Act or the
    Exchange Act, as applicable, and none of such documents will contain or
    contained an untrue statement of a material fact or will omit or omitted to
    state a material fact required to be stated therein or necessary to make the
    statements therein not misleading; provided, however, that this
    representation and warranty shall not apply to any statements or omissions
    made in reliance upon and in conformity with information furnished in
    writing to the Company by a holder of Registrable Securities expressly for
    use therein.
 c. The compliance by the Company and the Guarantor with all of the provisions
    of this Exchange and Registration Rights Agreement and the consummation of
    the transactions herein contemplated will not (i) conflict with or result in
    a breach of any of the terms or provisions of, or constitute a default
    under, any indenture, mortgage, deed of trust, loan agreement or other
    agreement or instrument to which the Company, the Guarantor or any of their
    respective subsidiaries is a party or by which the Company, the Guarantor or
    any of their respective subsidiaries is bound or to which any of the
    property or assets of the Company, the Guarantor or any of their respective
    subsidiaries is subject, (ii) result in any violation of the provisions of
    the memorandum of association, as amended, or the articles of association of
    the Company or the Guarantor or (iii) result in any violation of any statute
    or any order, rule or regulation of any court or governmental agency or body
    having jurisdiction over the Company, the Guarantor or any of their
    respective subsidiaries or any of their properties, except, in the cases of
    clause (i) or (iii), for such conflicts, breaches or violations that,
    individually or in the aggregate, could not reasonably be expected to have a
    Material Adverse Effect (as defined in the Purchase Agreement); and no
    consent, approval, authorization, order, registration or qualification of or
    with any such court or governmental agency or body is required for the
    consummation by the Company and the Guarantor of the transactions
    contemplated by this Exchange and Registration Rights Agreement, except the
    registration under the Securities Act of the Securities, qualification of
    the Indenture under the Trust Indenture Act and such consents, approvals,
    authorizations, registrations or qualifications as may be required under
    state securities or blue sky laws in connection with the offering and
    distribution of the Securities.
 d. This Exchange and Registration Rights Agreement has been duly authorized,
    executed and delivered by the Company and the Guarantor.

Indemnification
.
    Indemnification by the Company and the Guarantor.
    The Company
    
    and the Guarantor, jointly and severally, will indemnify and hold harmless
    each of the holders of Registrable Securities included in an Exchange
    Registration Statement, each of the Electing Holders of Registrable
    Securities included in a Shelf Registration Statement and each person who
    participates as a placement or sales agent or as an underwriter in any
    offering or sale of such Registrable Securities against any losses, claims,
    damages or liabilities, joint or several, to which such holder, agent or
    underwriter may become subject under the Securities Act or otherwise,
    insofar as such losses, claims, damages or liabilities (or actions in
    respect thereof) arise out of or are based upon an untrue statement or
    alleged untrue statement of a material fact contained in any Exchange
    Registration Statement or Shelf Registration Statement, as the case may be,
    under which such Registrable Securities were registered under the Securities
    Act, or any preliminary, final or summary prospectus contained therein or
    furnished by the Company or the Guarantor to any such holder, Electing
    Holder, agent or underwriter, or any amendment or supplement thereto, or
    arise out of or are based upon the omission or alleged omission to state
    therein a material fact required to be stated therein or necessary to make
    the statements therein not misleading, and will reimburse such holder, such
    Electing Holder, such agent and such underwriter for any legal or other
    expenses reasonably incurred by them in connection with investigating or
    defending any such action or claim as such expenses are incurred;
    provided, however,
    that neither the Company nor the Guarantor shall be liable to any such
    person in any such case to the extent that any such loss, claim, damage or
    liability arises out of or is based upon an untrue statement or alleged
    untrue statement or omission or alleged omission made in such registration
    statement, or preliminary, final or summary prospectus, or amendment or
    supplement thereto, in reliance upon and in conformity with written
    information furnished to the Company by such person expressly for use
    therein.
    Indemnification by the Holders and any Agents and Underwriters
    . The Company may require, as a condition to including any Registrable
    Securities in any registration statement filed pursuant to Section 2(b)
    hereof and to entering into any underwriting agreement with respect thereto,
    that the Company shall have received an undertaking reasonably satisfactory
    to it from the Electing Holder of such Registrable Securities and from each
    underwriter named in any such underwriting agreement, severally and not
    jointly, to (i) indemnify and hold harmless the Company, the Guarantor, and
    all other holders of Registrable Securities, against any losses, claims,
    damages or liabilities to which the Company, the Guarantor or such other
    holders of Registrable Securities may become subject, under the Securities
    Act or otherwise, insofar as such losses, claims, damages or liabilities (or
    actions in respect thereof) arise out of or are based upon an untrue
    statement or alleged untrue statement of a material fact contained in such
    registration statement, or any preliminary, final or summary prospectus
    contained therein or furnished by the Company to any such Electing Holder,
    agent or underwriter, or any amendment or supplement thereto, or arise out
    of or are based upon the omission or alleged omission to state therein a
    material fact required to be stated therein or necessary to make the
    statements therein not misleading, in each case to the extent, but only to
    the extent, that such untrue statement or alleged untrue statement or
    omission or alleged omission was made in reliance upon and in conformity
    with written information furnished to the Company by such Electing Holder or
    underwriter expressly for use therein, and (ii) reimburse the Company and
    the Guarantor for any legal or other expenses reasonably incurred by the
    Company and the Guarantor in connection with investigating or defending any
    such action or claim as such expenses are incurred;
    provided, however,
    that no such Electing Holder shall be required to undertake liability to any
    person under this Section 6(b) for any amounts in excess of the amount of
    the proceeds to be received by such Electing Holder from the sale of such
    Electing Holder's Registrable Securities pursuant to such registration.
    Notices of Claims, Etc.
    Promptly after receipt by an indemnified party under subsection (a) or (b)
    above of written notice of the commencement of any action, such indemnified
    party shall, if a claim in respect thereof is to be made against an
    indemnifying party pursuant to the indemnification provisions of or
    contemplated by this Section 6, notify such indemnifying party in writing of
    the commencement of such action; but the omission so to notify the
    indemnifying party shall not relieve it from any liability which it may have
    to any indemnified party otherwise than under the indemnification provisions
    of or contemplated by Section 6(a) or 6(b) hereof. In case any such action
    shall be brought against any indemnified party and it shall notify an
    indemnifying party of the commencement thereof, such indemnifying party
    shall be entitled to participate therein and, to the extent that it shall
    wish, jointly with any other indemnifying party similarly notified, to
    assume the defense thereof, with counsel reasonably satisfactory to such
    indemnified party (who shall not, except with the consent of the indemnified
    party, be counsel to the indemnifying party), and, after notice from the
    indemnifying party to such indemnified party of its election so to assume
    the defense thereof, such indemnifying party shall not be liable to such
    indemnified party for any legal expenses of other counsel or any other
    expenses, in each case subsequently incurred by such indemnified party, in
    connection with the defense thereof other than reasonable costs of
    investigation. No indemnifying party shall, without the written consent of
    the indemnified party, effect the settlement or compromise of, or consent to
    the entry of any judgment with respect to, any pending or threatened action
    or claim in respect of which indemnification or contribution may be sought
    hereunder (whether or not the indemnified party is an actual or potential
    party to such action or claim) unless such settlement, compromise or
    judgment (i) includes an unconditional release of the indemnified party from
    all liability arising out of such action or claim and (ii) does not include
    a statement as to or an admission of fault, culpability or a failure to act
    by or on behalf of any indemnified party.
    Contribution.
    If for any reason the indemnification provisions contemplated by Section
    6(a) or Section 6(b) are unavailable to or insufficient to hold harmless an
    indemnified party in respect of any losses, claims, damages or liabilities
    (or actions in respect thereof) referred to therein, then each indemnifying
    party shall contribute to the amount paid or payable by such indemnified
    party as a result of such losses, claims, damages or liabilities (or actions
    in respect thereof) in such proportion as is appropriate to reflect the
    relative fault of the indemnifying party and the indemnified party in
    connection with the statements or omissions which resulted in such losses,
    claims, damages or liabilities (or actions in respect thereof), as well as
    any other relevant equitable considerations. The relative fault of such
    indemnifying party and indemnified party shall be determined by reference
    to, among other things, whether the untrue or alleged untrue statement of a
    material fact or omission or alleged omission to state a material fact
    relates to information supplied by such indemnifying party or by such
    indemnified party, and the parties' relative intent, knowledge, access to
    information and opportunity to correct or prevent such statement or
    omission. The parties hereto agree that it would not be just and equitable
    if contributions pursuant to this Section 6(d) were determined by pro rata
    allocation (even if the holders or any agents or underwriters or all of them
    were treated as one entity for such purpose) or by any other method of
    allocation which does not take account of the equitable considerations
    referred to in this Section 6(d). The amount paid or payable by an
    indemnified party as a result of the losses, claims, damages, or liabilities
    (or actions in respect thereof) referred to above shall be deemed to include
    any legal or other fees or expenses reasonably incurred by such indemnified
    party in connection with investigating or defending any such action or
    claim. Notwithstanding the provisions of this Section 6(d), no holder shall
    be required to contribute any amount in excess of the amount by which the
    amount of the proceeds received by such holder from the sale of any
    Registrable Securities (after deducting any fees, discounts and commissions
    applicable thereto) exceeds the amount of any damages which such holder has
    otherwise been required to pay by reason of such untrue or alleged untrue
    statement or omission or alleged omission, and no underwriter shall be
    required to contribute any amount in excess of the amount by which the total
    price at which the Registrable Securities underwritten by it and distributed
    to the public were offered to the public exceeds the amount of any damages
    which such underwriter has otherwise been required to pay by reason of such
    untrue or alleged untrue statement or omission or alleged omission. No
    person guilty of fraudulent misrepresentation (within the meaning of Section
    11(f) of the Securities Act) shall be entitled to contribution from any
    person who was not guilty of such fraudulent misrepresentation. The holders'
    and any underwriters' obligations in this Section 6(d) to contribute shall
    be several in proportion to the principal amount of Registrable Securities
    registered or underwritten, as the case may be, by them and not joint.
 a. The obligations of the Company and the Guarantor under this Section 6 shall
    be in addition to any liability which the Company or the Guarantor may
    otherwise have and shall extend, upon the same terms and conditions, to each
    officer, director and partner of each holder, agent and underwriter and each
    person, if any, who controls any holder, agent or underwriter within the
    meaning of the Securities Act; and the obligations of the holders and any
    agents or underwriters contemplated by this Section 6 shall be in addition
    to any liability which the respective holder, agent or underwriter may
    otherwise have and shall extend, upon the same terms and conditions, to each
    officer and director of the Company or the Guarantor (including any person
    who, with his consent, is named in any registration statement as about to
    become a director of the Company or the Guarantor) and to each person, if
    any, who controls the Company within the meaning of the Securities Act.

Underwritten Offerings
.
Selection of Underwriters.
If any of the Registrable Securities covered by the Shelf Registration are to be
sold pursuant to an underwritten offering, the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company.
Participation by Holders.
Each holder of Registrable Securities hereby agrees with each other such holder
that no such holder may participate in any underwritten offering hereunder
unless such holder (i) agrees to sell such holder's Registrable Securities on
the basis provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

Rule 144
.

The Company and the Guarantor covenant to the holders of Registrable Securities
that to the extent they shall be required to do so under the Exchange Act, each
shall timely file the reports required to be filed by it under the Exchange Act
or the Securities Act (including the reports under Section 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder's sale pursuant to Rule 144, each of the Company and
the Guarantor shall deliver to such holder a written statement as to whether it
has complied with such requirements.

Irish Listing Obligations
.
Changes in Rate of Interest
. The Company shall, and the Guarantor shall cause the Company to, notify the
Irish Stock Exchange and publish a notice in an Irish newspaper of national
circulation in the event that (i) Special Interest becomes payable by the terms
of this Exchange and Registration Rights Agreement or (ii) there a change for
any reason to the rate of interest payable on any of the Securities, no later
than the commencement of such accrual or change.
Exchange Offer Notices and Irish Exchange Agent
. In the event of an Exchange Offer, the Company and the Guarantor shall, (i)
prior to or on the date of commencement of such Exchange Offer, give notice of
such Exchange Offer to the Irish Stock Exchange and publish in an Irish
newspaper of national circulation the announcement of the beginning of the
Exchange Offer, (ii) promptly following completion of such Exchange Offer, give
notice of such results to the Irish Stock Exchange and publish in an Irish
newspaper of national circulation the results of such Exchange Offer, (iii)
appoint an Irish exchange agent through which all relevant documents with
respect to the Exchange Offer will be made available, (iv) and engage the
registered Irish exchange agent to, and ensure that the Irish exchange agent
does, perform all agency functions customarily performed by an exchange agent,
including providing a letter of transmittal and other relevant documents to
holders, accepting such documents on the Company's behalf, accepting definitive
notes for exchange, and delivering Exchange Securities to holders entitled
thereto.

Miscellaneous
.
No Inconsistent Agreements.
Each of the Company and the Guarantor represents, warrants, covenants and agrees
that it has not granted, and shall not grant, registration rights with respect
to Registrable Securities or any other securities which would be inconsistent
with the terms contained in this Exchange and Registration Rights Agreement.
Specific Performance.
The parties hereto acknowledge that there would be no adequate remedy at law if
the Company or the Guarantor fails to perform any of their respective
obligations hereunder and that the Purchaser and the holders from time to time
of the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchaser and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company and the Guarantor
under this Exchange and Registration Rights Agreement in accordance with the
terms and conditions of this Exchange and Registration Rights Agreement, in any
court of the United States or any State thereof having jurisdiction.
Notices.
All notices, requests, claims, demands, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered by hand, if delivered personally or by courier, or three days after
being deposited in the mail (registered or certified mail, postage prepaid,
return receipt requested) as follows: If to the Company or the Guarantor, to the
Guarantor at Centennium House, 100 Lower Thames Street, London EC3R 6DL England,
and if to a holder, to the address of such holder set forth in the security
register or other records of the Company and the Guarantor, or to such other
address as the Company or any such holder may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
Parties in Interest.
All the terms and provisions of this Exchange and Registration Rights Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and the holders from time to time of the Registrable
Securities and the respective successors and assigns of the parties hereto and
such holders. In the event that any transferee of any holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Exchange and Registration Rights Agreement, and by taking and
holding such Registrable Securities such transferee shall be entitled to receive
the benefits of, and be conclusively deemed to have agreed to be bound by all of
the applicable terms and provisions of this Exchange and Registration Rights
Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.
Survival.
The respective indemnities, agreements, representations, warranties and each
other provision set forth in this Exchange and Registration Rights Agreement or
made pursuant hereto shall remain in full force and effect regardless of any
investigation (or statement as to the results thereof) made by or on behalf of
any holder of Registrable Securities, any director, officer or partner of such
holder, any agent or underwriter or any director, officer or partner thereof, or
any controlling person of any of the foregoing, and shall survive delivery of
and payment for the Registrable Securities pursuant to the Purchase Agreement
and the transfer and registration of Registrable Securities by such holder and
the consummation of an Exchange Offer.
Joint and Several Obligations
. The obligations hereunder of the Company and the Guarantor shall be joint and
several.
Governing Law. This Exchange and Registration Rights Agreement shall be governed
by and construed in accordance with the laws of the State of New York.
Jurisdiction
. The Company and the Guarantor agree that any suit, action or proceeding
against the Company or the Guarantor, respectively brought by the Purchaser or
holder of Securities, the directors, officers, employees, Affiliates and agents
of the Purchaser or holder of Securities, or by any person who controls the
Purchaser or holder of Securities, arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in any state or U.S.
federal court in The City of New York and County of New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding. The Company and the Guarantor each
hereby appoint Corporation Services Company, 1133 Avenue of the Americas, Suite
3100, New York, New York 10036,

as its authorized agent (the "Authorized Agent") upon whom process may be served
in any suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated herein that may be instituted in any state or U.S.
federal court in The City of New York and County of New York, by the Purchaser
or holder of Securities, the directors, officers, employees, Affiliates and
agents of the Purchaser or holder of Securities, or by any person who controls
the Purchaser or holder of Securities, and expressly accepts the non-exclusive
jurisdiction of any such court in respect of any such suit, action or
proceeding. The Company and the Guarantor each hereby represent and warrant that
the Authorized Agent has accepted such appointments and has agreed to act as
said agent for service of process, and the Company and the Guarantor agree to
take any and all action, including the filing of any and all documents that may
be necessary to continue such appointments in full force and effect as
aforesaid. Service of process upon the Authorized Agent shall be deemed, in
every respect, effective service of process upon the Company and the Guarantor.
Notwithstanding the foregoing, any action arising out of or based upon this
Agreement may be instituted by the Purchaser or holder of Securities, the
directors, officers, employees, Affiliates and agents of the Purchaser or holder
of Securities, or by any person who controls the Purchaser or holder of
Securities, in any court of competent jurisdiction in the United Kingdom. The
parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.
Headings.
The descriptive headings of the several Sections and paragraphs of this Exchange
and Registration Rights Agreement are inserted for convenience only, do not
constitute a part of this Exchange and Registration Rights Agreement and shall
not affect in any way the meaning or interpretation of this Exchange and
Registration Rights Agreement.
Entire Agreement; Amendments.
This Exchange and Registration Rights Agreement and the other writings referred
to herein (including the Indenture and the form of Securities) or delivered
pursuant hereto which form a part hereof contain the entire understanding of the
parties with respect to its subject matter. This Exchange and Registration
Rights Agreement supersedes all prior agreements and understandings between the
parties with respect to its subject matter. This Exchange and Registration
Rights Agreement may be amended and the observance of any term of this Exchange
and Registration Rights Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument duly executed by the Company and the holders of at least a majority
in aggregate principal amount of the Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
Inspection.
For so long as this Exchange and Registration Rights Agreement shall be in
effect, this Exchange and Registration Rights Agreement and a complete list of
the names and addresses of all the holders of Registrable Securities shall be
made available for inspection and copying on any business day by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the
Securities, the Indenture and this Agreement) at the offices of the Company at
the address thereof set forth in Section 9(c) above and at the office of the
Trustee under the Indenture.
Counterparts.
This agreement may be executed by the parties in counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument.

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and the Guarantor plus one for each counsel
counterparts hereof, and upon the acceptance hereof by you, on behalf of the
Purchaser, this letter and such acceptance hereof shall constitute a binding
agreement between the Purchaser, the Guarantor and the Company.

Very truly yours,

GLOBAL CROSSING (UK) FINANCE PLC

By: /s/ Pilip Casson Metcalf
Name: Pilip Casson Metcalf
Title: Director

 

GLOBAL CROSSING (UK) TELECOMMUNICATIONS LIMITED

By: /s/ Pilip Casson Metcalf
Name: Pilip Casson Metcalf
Title: Director

Accepted as of the date hereof:

ABN AMRO BANK N.V.

By: /s/ Jacqueline Steven
Name: Jacqueline Steven
Title: Authorised Signatory

 

By: /s/ Roger Munger
Name: Roger Munger
Title: Authorised Signatory

 

Exhibit A

Global Crossing (UK) Finance Plc

INSTRUCTION TO EUROCLEAR AND CLEARSTREAM PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]

Euroclear System ("Euroclear") or Clearstream Banking, société anonyme
("Clearstream"), has identified you as a Euroclear or Clearstream Participant
through which beneficial interests in the Global Crossing (UK) Finance Plc (the
"Company") pounds sterling 52,000,000 11.75% Senior Secured Notes due 2014 (the
"Securities") are held.

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible

as their rights to have the Securities included in the registration statement
depend upon their returning the Notice and Questionnaire by [Deadline For
Response].1 Please forward a copy of the enclosed documents to each beneficial
owner that holds interests in the Securities through you. If you require more
copies of the enclosed materials or have any questions pertaining to this
matter, please contact Global Crossing (UK) Finance Plc, One London Bridge,
London SE1 9BG England, Telephone: +44 (0) 845 000 1000.





Global Crossing (UK) Finance Plc



Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Exchange and Registration Rights Agreement (the
"Exchange and Registration Rights Agreement") among Global Crossing (UK) Finance
Plc (the "Company"), Global Crossing (UK) Telecommunications Limited (the
"Guarantor") and the Purchaser named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Company has submitted with the United States
Securities and Exchange Commission (the "Commission") a registration statement
on Form F-3 (the "Shelf Registration Statement") for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the "Securities Act"),
of the Company's pounds sterling 52,000,000 11.75% Senior Secured Notes due 2014
(the "Securities"). A copy of the Exchange and Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Exchange and Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire ("Notice and Questionnaire") must be
completed, executed and delivered to the Company's counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as selling securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term "Registrable Securities" is defined in the Exchange and Registration
Rights Agreement.

 

ELECTION

The undersigned holder (the "Selling Securityholder") of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

(1) (a) Full Legal Name of Selling Securityholder:



(b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:



(c) Full Legal Name of Euroclear or Clearstream Participant (if applicable and
if not the same as (b) above) Through Which Registrable Securities Listed in
Item (3) below are Held:



(2) Address for Notices to Selling Securityholder:







Telephone:

Fax:

Contact Person:

(3) Beneficial Ownership of Securities:

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

(a) Principal amount of Registrable Securities beneficially owned:
ISIN No(s). of such Registrable Securities:

(b) Principal amount of Securities other than Registrable Securities
beneficially owned:

CUSIP or ISIN No(s). of such other Securities:

(c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement:
ISIN No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:

(4) Beneficial Ownership of Other Securities of the Company or the Guarantor:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company or the Guarantor other than the Securities listed above in
Item (3)

.



State any exceptions here:

(5) Relationships with the Company or the Guarantor:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or the Guarantor (or their respective predecessors or affiliates) during
the past three years.

State any exceptions here:

(6) Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company and the Guarantor in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder's obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

(i) To the Company:











(ii) With a copy to:











Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company's counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company, the
Guarantor and the Selling Securityholder (with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Agreement shall be governed in all respects by the laws of the
State of New York.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:


Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)

By:
Name:
Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY'S COUNSEL AT:











Exhibit B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

The Bank of New York

Global Crossing (UK) Finance Plc

c/o The Bank of New York

One Canada Square
London, E14 5AL
United Kingdom

Attention: Trust Officer

Re: Global Crossing (UK) Finance Plc (the "Company")

Pounds sterling 52,000,000 11.75% Senior Secured Notes due 2014 (the "Notes")

Dear Sirs:

Please be advised that ___ has transferred pounds sterling aggregate principal
amount of the above-referenced Notes pursuant to an effective Registration
Statement on Form F-3 (File No. 333- ) filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a "Selling Holder" in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner's name.

Dated:

Very truly yours,




(Name)



By:

(Authorized Signature)



 